Citation Nr: 1423583	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-11 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee.

2.  Entitlement to a rating in excess of 10 percent for recurrent left knee sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1965 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in October 2010.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile.  However, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  The duty to assist includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran contends that higher ratings are warranted for his service-connected left knee disabilities.  He has described having knee instability and extremely limited left knee motion with pain, swelling, stiffness, muscle spasm, locking, catching, and giving way.  A VA examination was conducted in November 2010 including review of an April 2007 X-ray study; however, a March 2011 VA treatment report noted he had some left knee locking that was suggestive of internal derangement.  The Board notes there is no indication of a search for pertinent VA treatment records dated after March 2011 nor evidence of a more recent magnetic resonance imaging (MRI) or X-ray study.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records, not yet associated with the claims file, and associate them with the claims file.

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination for an opinion as to the nature and severity of his service-connected left knee disabilities.  The examiner must review the claims file and must note that review in the report.  Range of motion studies and all necessary tests and studies must be conducted.  An explanation should be provided if it is found that X-ray or MRI studies are not necessary for an adequate opinion.

All relevant findings should be annotated in the examination report.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or coordination associated with the knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of his knee due to pain or any of the other symptoms noted above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

